Ector, P. J.
The defendant was convicted of an aggravated assault and battery, and fined $100. The only error assigned is, that “ the verdict of the jury is contrary to the law and the evidence.”
The information and facts are sufficient to charge and convict the defendant of an aggravated assault and battery committed by him, an adult male, with his fist, upon one Eanny Holliday, a female. In one material point there was a conflict between the evidence given by the witness for the State and that of the witnesses for the defendant. It was the province of the jury to reconcile this conflict if they could, and, if they could not do this, to give credence to the party or parties who, in their opinion, were best entitled to it. They chose to believe the witness offered by the State, and to disregard the statements of defendant’s witnesses. As the judge who tried the cause below, had the witnesses before him, and heard them testify, refused to set aside the verdict, we see no reason why this court should disturb it.
The judgment is affirmed.

Affirmed.